 1
 2
 3                                                      JS-6
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   KATRINA BIGGERS, an individual, on ) Case Nos. 5:21-cv-00586-MCS-KK
     behalf of herself and all others similarly )
12   situated,                                    5:21-cv-00587 MCS -KK
                                                )
13                                          )
          Plaintiffs,
                                            )
14                                          ) ORDER REMANDING ACTION
     vs.
                                            )
15
     STATER BROS. MARKETS, a                )
16   California corporation, and DOES 1-50, )
     inclusive,                             )
17                                          )
            Defendants.                     )
18
                                            )
19                                          )
                                            )
20                                          )
                                            )
21
                                            )
22                                          )
                                            )
23                                          )
                                            )
24
                                            )
25                                          )
                                            )
26                                          )
27
28


                                       1
 1         Having considered the parties’ Joint Stipulation and good cause appearing,
 2   the Court orders that case number 5:21-cv-00586-MCS-KK styled Katrina Biggers
 3   v. Stater Bros. Markets is hereby remanded to San Bernardino County Superior
 4   Court by stipulation of the parties. The Clerk of Court shall close the case.
 5
 6   IT IS SO ORDERED.
 7
 8   Date: May 27, 2021               _______________________________________
                                      HON. MARK C. SCARSI
 9                                    UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
